— Judgment, Supreme Court, New York County (Norman Ryp, J.), entered on January 24, 1983, modified, on consent, to reduce the judgment, as indicated in the *633order of this court, and otherwise affirmed; judgment of said court (George Ingelhart, J.), entered on August 8, 1983, unanimously affirmed; and resettled order of said court (Norman Ryp, J.), entered on August 8, 1983, unanimously modified, on consent, as further indicated in the order of this court, and otherwise affirmed, all without costs and without disbursements. No opinion. Concur — Kupferman, J. P., Sullivan, Asch, Milonas and Kassal, JJ.